               Case 19-22057-RAM       Doc 27     Filed 10/18/19   Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                www.flsb.uscourts.gov

In re:                                                    Case No. 19-22057-RAM

Pacifico Sur Group, LLC,                                  Chapter 7 (Involuntary)

     Alleged Debtor.
________________________________/

                         NOTICE OF FILING JOINDER IN
                 INVOLUNTARY PETITION BY CREDITOR TORRO LLC

         Petitioning Creditor Affinity Capital Funding, LLC (“Affinity”), by its undersigned

counsel, gives notice of filing the Joinder in Involuntary Petition by Creditor Torro LLC

(the “Joinder”). Affinity files this Joinder in support of its Involuntary Petition Against

Pacifico Sur Group, LLC [ECF 1], and any other matter that may come before this Court.

DATED: October 18, 2019                    Respectfully submitted,

                                           By:      /s/Gary M. Freedman
                                                 Gary M. Freedman
                                                 Florida Bar No. 727260
                                                 gary.freedman@nelsonmullins.com
                                                 jackie.gonzalez @nelsonmullins.com
                                                 Nelson Mullins Broad and Cassel
                                                 One Biscayne Tower
                                                 2 South Biscayne Boulevard, 21st Floor
                                                 Miami, Florida 33131
                                                 Telephone: 305-373-9449
                                                 Facsimile: 305-373-9443

                                                 Counsel to Affinity Capital Funding, LLC
             Case 19-22057-RAM       Doc 27     Filed 10/18/19   Page 2 of 3

                                                                 Case No. 19-22057-RAM


                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
the 18thday of October, 2019 by electronic transmission through the Court’s CM/ECF
system upon all parties on the CM/ECF Service List maintained by the court in this matter.


                                                By: /s/ Gary M. Freedman
                                                     Gary M. Freedman

19-22057-RAM Notice will be electronically mailed to:

Gary M Freedman, Esq on behalf of Petitioning Creditor Affinity Capital Funding, LLC
gary.freedman@nelsonmullins.com, jackie.gonzalez@nelsonmullins.com;
lisa.negron@nelsonmullins.com

James B Miller on behalf of Debtor Pacifico Sur Group, LLC
bkcmiami@gmail.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov




                                            2
Case 19-22057-RAM   Doc 27   Filed 10/18/19   Page 3 of 3
